Citation Nr: 1447278	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder to include intervertebral disc syndrome and radiculopathy and including as secondary to sciatica and a right hip disorder. 

2.  Entitlement to service connection for a right hip disorder with sciatica.  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in August 2013.  A transcript of the hearing is associated with the Virtual VA paperless claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran served as a U.S. Navy aviation boatswain's mate with duties on the flight deck of an aircraft carrier.  He contended in notices of disagreement in November 2009 and March 2011 and in a June 2011 statement that he developed chronic low back pain and "popping" of the right hip because of repetitive heavy lifting and climbing ladders in service.  He contended that the aggregate of this activity caused current degenerative disc disease, radiculopathy, sciatica, and intervertebral disc syndrome and that his chronic disorders existed but were undiagnosed until 2011.  

Service treatment records showed that the Veteran sought treatment for low back pain and stiffness following heavy lifting on three occasions in September 1999, February 2001, and April 2002.  In the latter encounter, he also reported "popping" on the right side of the back and right hip.  On each occasion and in a March 2004 discharge physical examination, the examiners diagnosed mechanical low back pain that was not debilitating or disqualifying.  There were no diagnoses of a right hip disorder.  The Veteran was treated with analgesics and instructed to perform exercises with no restrictions of duty.   

In June 2004 three months after discharge, a VA physician also noted chronic low back pain and prescribed analgesics and exercise.  

The Veteran has undergone two VA examinations and has submitted excerpts of selected VA outpatient treatment records.  In September 2009, a VA physician reviewed the claims file and acknowledged the Veteran's report of chronic low back pain radiating to the right leg in service that continued and became progressively more severe since service.  The Veteran reported that his industrial job required extended walking, standing, and carrying causing low back pain but did not interfere with work or cause an abnormal gait or reduced mobility.  X-rays were normal, and the physician noted no clinical indications or pathology of a lumbar spine disorder.   

In April 2011, the Veteran's primary care physician's assistant (PA) obtained X-ray and magnetic resonance images that showed disc narrowing at L4-5 with a small disc herniation, moderate swelling at the right nerve root, and mild stenosis at that level.  In May 2011, a VA physical therapist noted a diagnosis of intervertebral disc syndrome.  The therapist prescribed exercises but made no mention of incapacitating episodes.  In February 2012, the PA found that the nerve impingement and spinal stenosis was likely due to an injury or physical activity in service because a physician noted the symptoms in 2004 shortly after his discharge.  The PA did not review the service records, describe the nature of the injury or physical activity, or comment on the negative examination and imaging in 2009.    

In December 2011, a VA nurse practitioner (NP) noted a review of the claims file including the Veteran's lay statements and contentions, service and VA treatment records, and performed a clinical examination.  He referred to the negative X-rays in 2009, the magnetic resonance images in 2011, and recent electrodiagnostic studies that found no indications of peripheral nerve dysfunction.  The NP attributed the spinal disease to aging or "some other non-service-connected cause."  The NP did not comment on the opinion expressed by the attending PA.  

The Board finds that the conflicting medical opinions regarding the onset and cause of the lumbar spine disorder are not adequate to decide the claim.  Specifically, the PA did not address why heavy lifting and ladder climbing in service, treated only with analgesics and not identified on examination and imaging in 2009, caused disc herniation and stenosis two years later.  The NP rejected the Veteran's contentions of a progressive mechanical back symptoms causing spinal disease and attributed the process to aging or other unspecified causes without explanation.  The NP also noted the negative peripheral nerve studies but did not offer an explanation for the Veteran's persistent radiating pain.  Although the Veteran reported right hip "popping," there is no record of any complete examination of the right hip and no diagnosis of a right hip disorder despite credible evidence of his symptoms during service.  Therefore, an additional VA examination of the lumbar spine and right hip by an orthopedic physician is necessary to decide the claims.  38 C.F.R. § 3.159(c)(2014).    

During the August 2013 Board hearing, the Veteran reported that he was treated by a private physician after service and at a VA clinic as early as June 2004 for continued low back pain.  Transcript, 13-15.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  The Veteran must be provided an opportunity to identify the private physician and dates of treatment and to submit or authorize VA to request records of that care.  Further, the Veteran has received VA outpatient treatment but the only records of this care are excerpts submitted by the Veteran.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from March 2004 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the identity, dates of treatment, and authorization to obtain records of medical care by the private physician that he reported during the Board hearing (transcript pages 13-15).  If authorized, request records of this care and associate any records received with the claims file. 

2.  Request all records of VA treatment since March 2004 and associate any records received with the claims file. 

3.  Then, schedule the Veteran for an orthopedic physician's examination of the lumbar spine and right hip.  Provide the physician with the paper claims file and access to the electronic files and request that the physician review the files and note the review in an examination report.  

Request that the physician provide a current diagnosis of the lumbar spine disorder, any right hip disorder, and any associated neurologic complications.  A separate orthopedic and neurologic examination is not required if a single examiner is qualified to evaluate all symptoms of the disorders.  Additional imaging or electrodiagnostic studies are required only if found necessary by the examiner.  If obtained, the results of any additional studies of the spine, right hip, or nervous system must be included and considered by the examiner in the report.  

Request that the physician provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the current disorders of the lumbar spine, including sciatica or radiculopathy, and of the right hip, if any, are caused or aggravated by repetitive heavy lifting and climbing during active service or if either disability is secondary to the other.  

A complete rationale is required including consideration of the Veteran's lay contentions, the three treatment encounters noted in the service treatment records, the 2004 discharge physical examination, imaging studies in 2009 and 2011, and the previous opinions of the VA examiners or attending clinicians in 2004, 2009, 2011, or others identified in any newly acquired private or VA records. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



